Citation Nr: 9913215	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-10 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for residuals of back 
injury with osteoarthritis of traumatic origin and sclerosis 
of L4, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1984 to 
March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which increased the evaluation of 
the veteran's residuals of a back injury to 20 percent.


FINDINGS OF FACT

1.  The veteran's residuals of back injury, with 
osteoarthritis of traumatic origin and sclerosis of L4, is 
productive limitation of motion and subjective complaints.  

2.  The veteran's residuals of back injury, with 
osteoarthritis of traumatic origin and sclerosis of L4, is 
not productive of severe lumbosacral strain; with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

3.  The veteran's residuals of back injury, with 
osteoarthritis of traumatic origin and sclerosis of L4 does 
not constitute severe intervertebral disc syndrome productive 
of recurring attacks, with intermittent relief.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5293, 5295 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
back disorder should be increased to reflect more accurately 
the severity of his symptomatology.  As a preliminary matter, 
it is noted that the veteran's claim alleges an increase in 
severity of the service-connected disability, and is 
therefore a well-grounded claim for an increased evaluation.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, the 
Board is satisfied that the record contains all evidence 
necessary for an equitable disposition of this appeal, and 
that the RO has fulfilled its duty to assist the veteran in 
developing the facts pertinent to his claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1 (1998).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran was granted service connection for residuals of a 
back injury with osteoarthritis of traumatic origin and 
sclerosis of L4 in March 1993, evaluated as 10 percent 
disabling.  In a hearing officer's decision issued in July 
1998, the evaluation was increased to 20 percent.

The veteran has submitted no treatment records.  In his 
August 1997 hearing, he testified that he has been treated by 
a chiropractor and has received no other treatment because he 
cannot afford it and VA medical facilities are not located 
close to his home.  The RO requested that the veteran fill 
out a medical release form so that it could obtain copies of 
the chiropractor's records.  The veteran, however, did not 
respond to this request.

The veteran stated during his hearing that he experiences 
numbness, loss of motion and pain in his back.  The pain he 
described as constant stabbing and burning pain, radiating 
across the buttocks and down the right leg with periodic 
numbness of the leg.  He stated the pain causes him to be 
guarded when he forward bends on a bad day, and to stay off 
his feet when the pain is severe.  It does not cause limping 
and he does not use a cane or crutch, but he does hold on to 
furniture for balance.  The pain inhibits his ability to lift 
things and he probably could not lift 50 pounds from the 
floor.  He would not attempt repeated lifting of even 20 to 
25 pounds from the floor for fear he would be unable to move 
the following day.  The veteran sat forward leaning on his 
elbows during the hearing as his back was causing him pain 
after the lengthy drive to the hearing.  He felt a pinch in 
his back.  He stated that he feels muscle spasms several 
times a day.  He takes aspirin to alleviate the pain.  The 
condition has not affected his employment, but it does 
interfere with his ability to play sports, or to stand or sit 
for a prolonged period.  The veteran stated that some days he 
has difficulty getting out of bed.

Two recent VA examinations have been conducted, including x-
rays at the earlier of these.  In June 1996, it was observed 
on examination that the veteran had no deformity of the back, 
he could forward flex to 90 degrees, tilt posteriorly to 20 
degrees, tilt to each side to 20 degrees and rotate to each 
side 10 degrees.  His patellar reflexes were 2+ bilaterally 
and Achilles reflex was barely 1+ bilaterally on a scale of 0 
to 4.  X-rays of the lumbar spine showed degenerative disk 
disease at L2-L3 and L3-L4.  At L3-L4 there was narrowing, 
osteophytosis and vacuum phenomenon.  There were also 
degenerative changes in the L5-S1 facet joint on the left and 
at L3-L4 bilaterally.

In October 1997, peripheral nerve and spine examinations were 
performed.  The veteran stated that he had back pain 
radiating down both extremities with tingling and numbness.  
The right side was described as worse than the left.  On the 
neurological examination, the veteran had patchy decreased 
sensation to light touch and pinprick in the right lower 
extremity as compared with the left.  His vibration and 
proprioception were intact in all extremities and cerebellar 
functions were intact.  Gait and station were normal and 
reflexes were +2 in the knees and ankles.  An electromyograph 
(EMG) was recommended.  On the spine examination, the veteran 
exhibited a normal gait, no evidence of sciatica on straight 
leg raising although back pain occurred at 60 degrees of 
straight leg elevation.  He had normal +2 deep tendon 
reflexes of S1 and L3 bilaterally, normal sensation in lower 
extremities and peroneum, 5/5 strength with resisted 
dorsiflexion and plantar flexion of the feet.  He had forward 
flexion of 65 degrees with pain, back extension to 40 degrees 
with pain, rotation of 50 degrees in each direction with 
moderate pain.  He was tender to palpation directly in the 
mid line of the lower back and had no paraspinal muscle 
spasm.  The examiner opined that there was no evidence of 
radiculopathy or nerve impingement.

In order to ascertain whether there is neurological 
involvement in the veteran's back disability, the file was 
referred for review and medical opinion.  An April 1998 
opinion, rendered after review of an  EMG which is not 
contained in the claims file, states that there was no 
evidence of radiculopathy and demyelinating polyneuropathy in 
the EMG arising from the lumbosacral condition.  There was 
mild demyelinating polyneuropathy not related to the back 
injury.

The veteran's back disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 for lumbosacral strain.  A 40 
percent evaluation is issued where lumbosacral strain is 
severe, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent evaluation is issued where the 
lumbosacral strain involves muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.

The veteran's lower back condition does not involve marked 
limitation of forward bending, but rather only moderate 
limitation.  Although there are osteo-arthritic changes, 
these are not accompanied by significant loss of lateral 
motion.  A 20 percent evaluation adequately accounts for the 
veteran's muscle spasm and moderate loss of spine motion.  
This evaluation accounts for functional loss due to pain.  
38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 
202, 204-05 (1995).

The veteran's representative argues that he should be 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome.  Diagnostic Code 5293 provides 
for a 60 percent evaluation in pronounced cases with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  A 40 
percent evaluation is granted where the intervertebral disc 
syndrome is severe and productive of recurring attacks, with 
intermittent relief.  A 20 percent evaluation is issued where 
the intervertebral disc syndrom is moderate and productive of 
recurring attacks.  

The opinion of the medical examiner issued in April 1998, 
after review of an EMG, was that there was no evidence of 
radiculopathy and only mild demyelinating polyneuropathy 
which the examiner specifically found was unrelated to the 
veteran's lower back condition.  There was no evidence of 
root involvement at the lumbosacral level.  Given the lack of 
neurological symptoms as related to the service-connected 
disorder, evaluation under Diagnostic Code 5293 is not 
required.  Furthermore, even if the veteran were evaluated 
pursuant to Diagnostic Code 5293, he would be entitled only 
to a 20 percent evaluation as his symptoms are only moderate 
and recurring.  His attacks are brought on by overexertion 
such as due to sports or prolonged sitting, standing or 
walking.  He does not have continuous pain with only 
intermittent relief.  Neither a 40 percent evaluation nor a 
60 percent evaluation, which would require sciatic 
involvement or other severe neurological findings not evident 
in the this case, is warranted.

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(1998).  The veteran testified that his back disability has 
not caused employment problems and he has not undergone any 
hospitalization.


ORDER

An evaluation in excess of 20 percent for veteran's residuals 
of back injury, with osteoarthritis of traumatic origin and 
sclerosis of L4 is denied.



		
	BRUCE N. KANNEE
	Member, Board of Veterans' Appeals



 

